Citation Nr: 9910118	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-09 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for respiratory disability, 
to include as secondary to exposure to paint and/or asbestos.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDING OF FACT

It is at least as likely as not that chronic restrictive-type 
emphysema initially identified years after service is due to 
exposure to asbestos in service.  


CONCLUSION OF LAW

Chronic restrictive-type emphysema was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(a) and (b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he incurred his 
current respiratory disability due to service on the USS 
SPRINGFIELD that included removal of asbestos and paint.  The 
veteran has described a lack of breathing masks or 
respirators, and described the work sites as so dusty one 
could hardly see or breathe.  As the veteran continues to 
suffer from a respiratory disability, a favorable 
determination is requested.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim. 38 U.S.C.A. 
§ 5107(a). The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance to the veteran with respect to the claim 
is required to comply with 38 U.S.C.A. § 5107(a). 

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses pertaining to a 
respiratory disorder.  The records do show a diagnosis of 
tonsillitis.  

The veteran's service personnel records have been associated 
with the claims file, and show that the veteran carried 
ratings of seaman second class, aviator cadet, and aviation 
support equipment technician.  He was transferred to the USS 
SPRINGFIELD on May 14, 1946, and transferred from the ship on 
July 15, 1946. 

Regarding exposure to asbestos on active duty, correspondence 
received in May 1995 from the Bureau of Naval Personnel 
Retired Records Section informed the RO that it had no way of 
determining to what extent the veteran was exposed to 
asbestos during his naval service.  It was noted that the 
veteran may have been exposed to some type of asbestos 
products, given the General Specification for Ships during 
the veteran's service, and the veteran's on-board occupation.  
However, a positive statement that the veteran was or was not 
exposed could not be made.  

VA records reveal that in October 1947 the veteran submitted 
a claim for service connection for acne, wherein he reported 
treatment on board USS SPRINGFIELD for acne.  No reference 
was made to a respiratory disability.  He submitted a 1947 
statement by E. W. Atherton, M.D., reporting treatment of the 
veteran for acne for the previous twelve months.  

Additional post-service private medical records show that the 
veteran was diagnosed with chronic pharyngitis and allergic 
reactions in the 1950s.  The veteran was seen by a private 
physician in July 1961 when he reported he had had increasing 
mucous production and cough in recent months.  He was 
prescribed medication for wheezing in addition to medication 
for symptoms of pharyngitis.  In March 1967 correspondence, 
Donald A. Ginardi, M.D., stated that an electrocardiograph 
showed a right axis deviation and lack of good left 
ventricular complexes in V6, suggestive of possible pulmonary 
disease.  Correspondence dated in June 1968 from Glenn E. 
Cobb, M.D., of the Cobb-Cole Clinic, reveals complaints and 
treatment for frontal sinusitis, spastic colon, and anal 
stenosis from scar tissue and internal hemorrhoids with 
fissure.  On civil servant employment medical examination in 
August 1968, physical examination of the lungs and chest 
revealed no abnormal findings, and chest X-ray examination 
was negative.  

The current claim for service connection for a pulmonary 
disability, to include as a residual of asbestos exposure, 
was received in 1994.  The veteran was provided a May 1994 VA 
examination, during which he reported being short of breath 
on exertion and lung problems, which began after asbestos 
exposure in 1946, and productive sputum, which began in the 
early 1950s.  Radiographic examination of the chest revealed 
atelectasis in both lung bases, with no infiltrates.  On 
pulmonary function testing, the veteran denied that he 
smoked.  The diagnosis was chronic shortness of breath, and 
signs of COPD from pulmonary function test.  The examiner 
further remarked that the findings were inconclusive to 
detect asbestos-caused disorder, and suggested that the 
veteran see a pulmonary specialist.  

During a March 1997 personal hearing, the veteran testified 
that during active duty, he removed fire-wall asbestos and 
chipped paint from the USS SPRINGFIELD in preparation for its 
decommissioning.  The veteran stated that he worked in close 
quarters below decks without protective gear.  He stated that 
he was treated for lung problems in sick bay.  He reported 
that shortly after service, he began spitting up and filed a 
claim for service connection for a respiratory disability in 
1946 or 1947, within one year of service.  He asserted that 
his respiratory problems continued from that time, and 
include breathing problems, sinus problems, coughing and 
sinus drainage.  

In connection with the November 1997 Board remand, and in 
light of the veteran's March 1997 hearing testimony, in 
December 1997 the RO asked the veteran to complete, sign and 
return VA Release of Information Authorization forms for 
health care providers.  In January 1998, the veteran 
responded by returning uncompleted VA Release forms.  In two 
letters received that month, the veteran mentioned several 
doctors, including Dr. Rader, Dr. Atherton and Dr. Cole, but 
failed to provide specific addresses.  He also stated that he 
had first claimed service connection for a respiratory 
condition in June 1947, and asked that this claim be 
reviewed.  

Records for the veteran were available from the Evansville, 
Illinois, VAMC.  These records show that the veteran was 
treated for a number of different complaints from 1994 to 
1997, including respiratory complaints.  The veteran stated 
that as medication he took only ginseng and garlic.  The 
veteran was diagnosed and treated for COPD at various times.  
The etiology of the veteran's COPD was not addressed.  

In April 1998, the veteran submitted a statement that Dr. 
Cole refused to release his records, but that Dr. Cole had 
treated him for 30 years for respiratory problems.  The 
veteran submitted what he identified as a photocopied 
penicillin prescription from Dr. Wayne C. Cole dated in late 
March 1998.  The veteran also submitted private medical 
records from Warren Rader, M.D., dated from 1993 to 1998 
showing treatment for various complaints.  These included 
coughing and chills, and treatment for COPD from 1994 to 
1996.  

The veteran was provided a VA examination in April 1998, 
during which the veteran's claims file was reviewed in detail 
along with the remand instructions.  The veteran currently 
complained of daily productive cough and dyspnea sometimes 
while sitting or with slight exertion.  The veteran rode a 
bicycle every morning for one mile, could do yard work for 
about ten minutes before needing rest, could work in his 
garden for about an hour, and could walk one flight of stairs 
slowly.  He stated that he was currently not on treatment for 
his pulmonary condition.  

On physical examination, inspection and auscultation of the 
lungs revealed breath sounds to be slightly diminished, with 
only an occasional scattered inspiratory and expiratory 
rhonchi heard.  The chest expansion was only slightly 
diminished.  There was no evidence of cor pulmonale, right 
ventricular hypertrophy or pulmonary hypertension.  The 
examiner opined that the veteran did have restrictive lung 
disease as evidenced by the findings on the pulmonary 
function tests, but no evidence of kyphoscoliosis or other 
thoracic problems restricting his pulmonary fields.  
Pulmonary function tests conducted a few days earlier were 
reviewed and noted to show a restrictive type of emphysema 
when examined in detail.  A radiographic examination of the 
chest revealed linear basilar scarring, bilaterally.  

The examiner was asked to remark on the relationship between 
the veteran's current respiratory findings and inservice 
exposure to asbestos or paint chips.  The examiner remarked 
that March 1967 private electrocardiogram findings might 
reflect some pulmonary disease or could be related to body 
habitus.  The veteran's current electrocardiogram results 
were noted to be normal and, as such, not indicative of 
respiratory disease.  Regarding asbestosis, the examiner 
remarked that such was a result of long-term inhalation of 
asbestos fibers of usually three to six months or longer.  He 
continued that the fibers usually produce a diffuse alveolar 
interstitial and pleural fibrosis resulting in reduced lung 
volume due to stiffness.  It was further explained that X-
rays usually reveal diffuse and irregular linear small 
opacities in the lower lung field.  It was the examiner's 
clinical opinion that all of the veteran's records and 
pulmonary findings indicate that he is as likely as not, but 
that the veteran's current restrictive lung disease was 
consistent with a short-term exposure to asbestos fibers or 
paint.  It was concluded, therefore, that the extent of the 
veteran's respiratory disability was restrictive lung 
disease.  The etiology of the veteran's respiratory 
disability, although noted as exactly undetermined at this 
point, was characterized as like most types of emphysema.  
The diagnosis was emphysema, restrictive type.

In June 1998, the veteran submitted correspondence in which 
he denied that ginseng was the only medication he took.  The 
veteran submitted a VA pharmacy report showing a variety of 
medications prescribed from 1994 to 1997.  The veteran again 
asserted that he had removed asbestos from the USS 
SPRINGFIELD in the military and had filed a disability claim 
before July 1947.  He referred to private and VA medical 
findings that he had COPD, and the finding in the April 1998 
VA examination report that his current restrictive lung 
disease was consistent with short-term exposure to asbestos.

Finally, he requested that a Mr. Marcum be deleted as his 
representative.  The veteran said that he would represent 
himself.  

Based on a thorough review of the record, the Board finds 
that the evidence is in equipoise as to whether the veteran 
was exposed to asbestos in service.  While such exposure has 
not been directly confirmed by service medical and personnel 
records, the Bureau of Naval Personnel Retired records 
section specified that such exposure was as likely as not, 
given the General Specification for Ships during the 
veteran's service, and his on-board occupation.  As the 
establishment of exposure to asbestos in service is material 
to a determination of his claim, the Board finds that the 
provisions of 38 U.S.C. § 5107(b) require that doubt as to 
this matter be resolved in the veteran's favor.  Hence, the 
record is sufficient to establish the veteran was exposed to 
asbestos in service.  

It is also material to the determination of the veteran's 
claim whether there is competent, medical, evidence showing a 
nexus or link between the veteran's current restrictive-type 
respiratory disability, chronic emphysema, and his asbestos 
exposure during active service, such as a medical opinion 
linking them.  Ideally, such an opinion would be based on a 
review of the record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Specifically, in the April 1998 VA report the examiner 
expressed the opinion that the veteran's current restrictive 
lung disease was consistent with a short-term exposure to 
asbestos.  In this regard, chest X-ray findings of linear 
basilar scarring bilaterally, was noted.  While the etiology 
of the veteran's restrictive-type emphysema was not exactly 
determined, it was deemed to be like most types of emphysema.  
The record does not demonstrate post service exposure to any 
other provocative agent as he has been consistently noted to 
be a nonsmoker, and not shown to have had post service 
occupational exposure to a provocative agent. 

Finally, VA records reveal that the veteran's only 1947 claim 
was for service connection for acne.  Medical evidence 
submitted at that time does not address respiratory 
complaints, findings, symptoms, or diagnoses. 


ORDER

Service connection for chronic restrictive-type emphysema, as 
secondary to exposure to asbestos, is granted. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

